DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasser et al. (US 2014/0379838 A1), hereinafter “Gasser”, and in view of Kawase et al. (US 2020/0192693 A1), hereinafter “Kawase”. 

As per claim 1, Gasser teaches a system comprising: a processing device; at least one memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising:
“receiving, at a first storage site from among a plurality of storage sites, a registration request including content to be registered in a centralized storage system” at [0063], [0079]-[0085] and Figs. 1-2;
(Gasser teaches content and metadata from cache repositories 125 is forwarded to primary system 105 (i.e., “first storage sites”) for storage and registration to active central repository 140 and registry 135)
“storing the content in a first instance of the centralized storage system at the first storage site” at [0063], [0066];
(Gasser teaches the primary system 105 stores new content in the active central repositories 140)
“storing a descriptive entry in a first instance of a reference registry at the first storage site, the descriptive entry corresponding to the content” at [0036]-[0037],  [0063], [0065];
(Gasser teaches registering and storing metadata associated with the content in the registry 135)
“transmitting a registry replicant including the registry ID to a second storage site from among the plurality of storage sites based on the descriptive entry” at [0063];
(Gasser teaches the primary system 105 replicates content and metadata into passive backup registry 155 and passive backup repository 160 on secondary system 110)
“causing the content to be replicated in a second instance of the centralized storage system at the second storage site based on the registry replicant” at [0073]-[0075].
(Gasser teaches the passive backup repository 160 stores the content and passive backup registry 155 in secondary system 110 stores registered metadata associated with content stored in the active central repository 140)
	Gasser does not explicitly teach “producing a registry identifier (ID) comprising a site name corresponding to creation of the descriptive entry at the first storage site” as claimed. However, Kawase teaches a method for switching to a disaster recovery remote site when a failure occurs at a local site, including the step of registering a container image 112 in a registry 111 at [0028]-[0036]. Kawase also teaches the step of “producing a registry identifier comprising a site name corresponding to creating of the descriptive entry at the first storage site” at [0071]-[0081]  and Figs 4-7. Thus, it would have been obvious to one of ordinary skill in the art to combine Kawase with Gasser’s teaching so that “the container image 112-2, which is required to activate the container 121-2 at the remote site is linked, by management information. Accordingly, the container image 112-2, which is required to activate the container 121-2, and the volume 131-2 can be easily identified, so that the container 121-2 can be activated at the remote site in a short time when switching from the local site to the remote site. Additionally, by causing the management information to be generated automatically, it is possible to avoid the administrator’s work to register a volume corresponding to the container image 112, which is required when activating the container 121-1 at the remote site, in a register”, as suggested by Kawase at [0040].


As per claim 2, Gasser and Kawase teach the system of claim 1 discussed above. Gasser also teaches: “storing the content in a data depot prior to causing the content to be replicated in the second instance of the centralized storage system based on an availability of the second instance of the centralized storage system” at [0063]-[0065].

As per claim 3, Gasser and Kawase teach the system of claim 2 discussed above. Gasser also teaches:
“storing, by a replication manager at the second storage site, the content in the second instance of the centralized storage system in response to a replication request from a replication service at the first storage site” at [0063], [0073]-[0075]; 
“accessing the registry replicant at the second storage site; and updating the second instance of the reference registry based on the registry replicant” at [0084]-[0085].

As per claim 4, Gasser and Kawase teach the system of claim 3 discussed above. Gasser also teaches: “tracking status and movement of the registry replicant using a replication table” at [0072]-[0075], [0084]-[0085].

As per claim 5, Gasser and Kawase teach the system of claim 4 discussed above. Gasser also teaches: “the registry replicant further comprises: a digital signature; at least one participant identifier; metadata; at least one of a date or a time stamp” at [0032]-[0040], [0078]-[0080].

As per claim 6, Gasser and Kawase teach the system of claim 1 discussed above. Gasser also teaches: “the operations further comprise writing a new content object including a waiting-for-content indicator to the reference registry based on a presence in metadata of an indication of additional content” at [0069]-[0071], [0076]-[0085].

As per claim 7, Gasser and Kawase teach the system of claim 1 discussed above. Gasser also teaches: “storing the registry ID associated with the content to identify the content in an application program interface (API); receiving an API call including the registry identifier from a participant; and transmitting the content to the participant in response to receiving the API call” at [0057], [0067]-[0070], [0093]-[0100]. Kawase also teaches: “wherein the content is selectively transmitted from the first storage site using the site name or from the second storage site, based on availability of the content and subject to a maximum replication delay” at [0071]-[0081], [0113]-[0138].

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.






Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 29, 2022